DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.

Claims 9, 11, 13 and 17-19 are currently amended, claims 10, 12 and 14-16 are cancelled and claims 1-8 were previously cancelled.  In summary, claims 9, 11, 13 and 17-19 are pending in the application.

The amendment of claim 19 has cured the basis for the objection to the claim, thus, the objection to claim 19 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (U. S. Patent Application Publication 2017/0103571 A1, already of record, hereafter ‘571) and in view of Bonilla Acevedo et al. (U. S. Patent Application Publication 2017/0352185 A1, already of record, hereafter ‘185).

Claims 1-8 (Cancelled).

Regarding claim 9 (Currently Amended), Beaurepaire teaches a method for operating a mobile, wearable output device in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0025; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: receiving, by a context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device – context processor - such as mobile device 122, vehicle 129, or virtual reality device 133), an environmental signal from a registration unit (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data records from roadway infrastructure via infrastructure communication which may include data between vehicles and roadway infrastructure; roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like) of the motor vehicle (‘571; fig. 6, element 129; motor vehicle; ¶ 0025), the environmental signal describing , the event being one of a noise of at least one of the environment and the motor vehicle (‘571; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0044; ¶ 0069; wheel vibration; Construction noises, traffic, emergency vehicle sirens, or other audio. In some examples a decibel level may be identified to determine how loud or quiet the upcoming road is compared to the current location of the vehicle; the virtual reality volume may be augmented to gradually increase and decrease (or decrease and increase) as the vehicle approaches and exits the physical environment with loud noise. Audio portions of the virtual reality environment may be played through the virtual reality device 133, mobile device 122, and/or vehicle 129); establishing, by the context processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133), a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated), an action in predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0049; The virtual reality environment may further influence the physical area around the passenger. There may be haptic sensors in the seat. The seat position, climate, position of sunroof, or other instruments of the vehicle may be altered to enhance the virtual experience. For example, a seat warmer may be activated or deactivated or the position of the seat may be changed based on the virtual reality environment. The virtual reality system may further request passenger input to impact the virtual reality system and/or the car's motion itself. Small changes in vehicle speed or braking of the vehicle may be controlled based on events in the virtual reality environment, if such changes can be safely made based on the vehicle's current position, state, and environment; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated; an example of an action - The space environment may be selected by virtual reality generator 121 based on the current speed of the vehicle or based on predictive navigation. For example, if the current state of vehicle 129 is a speed indicating vehicle 129 is on a highway, interstate, or Autobahn (relative high speed travel for vehicle 129), the virtual reality environment may be selected as the space environment because the vehicle is at a relative high speed. When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B; other examples of actions in the thematic context are given) in an output filmay be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used) the vehicle or based on predictive navigation. For example, if the current state of vehicle 129 is a speed indicating vehicle 129 is on a highway, interstate, or Autobahn (relative high speed travel for vehicle 129), the virtual reality environment may be selected as the space environment because the vehicle is at a relative high speed. When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B; other examples of actions in the thematic context are given)contextually takes into consideration the information of the event of the environment of the motor vehiclscene depicted FIG. 4B; other examples of actions in the thematic context are given) and at least one of a haptically and tactilely perceptible event of motor vehicle movement.
Bonilla Acevedo, working in the same field of endeavor, however, teaches, and at least one of a haptically and tactilely perceptible event of motor vehicle movement (‘185; ¶ 0016; ¶ 0028; ¶ 0030; a virtual reality presentation (e.g., representing the virtual environment) or other presentation (e.g., augmented reality presentation), or other aspects of the system 100 via voice commands, gesture commands or other body actions (e.g., hand motions, facial gestures, eye motions, etc.), in-vehicle mounted pressure-sensitive and haptic-responsive touch displays, physical buttons or knobs, smartphone application inputs, or other input techniques; The virtual reality content may include audio content portions, visual content portions, haptic content portions, or other content portions. As an example, if it is raining along a virtual route portion, a content portion related to the virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content; As an example, one or more of windshield 202, windows 204, doors 206, ceiling 208, floor 210, or other components may be output devices of vehicle 200 via which the presentation of the virtual reality content may be provided. One or more of the foregoing vehicle components may include one or more displays, speakers, haptic feedback devices, or other output devices) for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects to the users of the mobile, wearable output device in a motor vehicle.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the techniques for incorporating haptic and tactile sensory effects related a moving vehicle in an immersive virtual reality experience as taught by Bonilla Acevedo with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects to the users of the mobile, wearable output device in a motor vehicle.

Claim 10 (Cancelled).

Regarding claim 11 (Currently Amended), Beaurepaire and Bonilla Acevedo teach the method according to claim [[10]]9 and further teach wherein the information on the event of the environment is an item of information on current weather at a current2Serial No.: 17/268,194 location of the motor vehicle that is taken into consideration by the changing as rain pattering integrated into the action of the predetermined media content(‘185; ¶ 0016; ¶ 0028; ¶ 0030; a virtual reality presentation (e.g., representing the virtual environment) or other presentation (e.g., augmented reality presentation), or other aspects of the system 100 via voice commands, gesture commands or other body actions (e.g., hand motions, facial gestures, eye motions, etc.), in-vehicle mounted pressure-sensitive and haptic-responsive touch displays, physical buttons or knobs, smartphone application inputs, or other input techniques; The virtual reality content may include audio content portions, visual content portions, haptic content portions, or other content portions. As an example, if it is raining along a virtual route portion, a content portion related to the virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content; As an example, one or more of windshield 202, windows 204, doors 206, ceiling 208, floor 210, or other components may be output devices of vehicle 200 via which the presentation of the virtual reality content may be provided. One or more of the foregoing vehicle components may include one or more displays, speakers, haptic feedback devices, or other output devices).

Claim 12 (Cancelled).

Regarding claim 13 (Currently Amended), Beaurepaire and Bonilla Acevedo teach the method according to claim [[12]]9 and further teach wherein the information on the event of the environment is that is taken into consideration by the changing as rumbling of the motor vehicle (‘571; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure. Roadway infrastructure communication may include data between vehicles and roadway infrastructure. Roadway infrastructure communication may also include communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions and the like at the current location of the vehicle; ¶ 0042; information may include number of lanes, slope, type of road (such as dirt, gravel, paved, or brick), type of surface) (‘185; ¶ 0028; virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content).

Claims 14-16 (Cancelled).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (U. S. Patent Application Publication 2017/0103571 A1, already of record, hereafter ‘571) as applied to 9, 11 and 13 claims above, and in view of Hope et al. (U. S. Patent Application Publication 2009/0119706 A1, already of record, hereafter ‘706) and further in view of Bonilla Acevedo et al. (U. S. Patent Application Publication 2017/0352185 A1, already of record, hereafter ‘185) as applied to claims 9, 11 and 13 above.

Regarding claim 17 (Currently Amended), Beaurepaire teaches a context processing unit (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) for a display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211) of a wearable output device in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: an interface (‘571; fig. 8, element 205, communication interface) configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, sudden change in tire pressure, engine pressure, engine temperature and the like), the event being one of a noise of at least one of the environment and the motor vehicle (‘571; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0044; ¶ 0069; wheel vibration; Construction noises, traffic, emergency vehicle sirens, or other audio. In some examples a decibel level may be identified to determine how loud or quiet the upcoming road is compared to the current location of the vehicle; the virtual reality volume may be augmented to gradually increase and decrease (or decrease and increase) as the vehicle approaches and exits the physical environment with loud noise. Audio portions of the virtual reality environment may be played through the virtual reality device 133, mobile device 122, and/or vehicle 129); and a processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used), change, in dependence on the predetermined thematic context (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated), [[of]] the predetermined media content of the output file so that a virtual environment described by changed media content contextually takes into consideration the information of the event of the environment of the motor vehiclsensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route) , and at least one of a haptically and tactilely perceptible event of motor vehicle movement.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience and 
Bonilla Acevedo, also working in the same field of endeavor, teaches, and at least one of a haptically and tactilely perceptible event of motor vehicle movement (‘185; ¶ 0016; ¶ 0028; ¶ 0030; a virtual reality presentation (e.g., representing the virtual environment) or other presentation (e.g., augmented reality presentation), or other aspects of the system 100 via voice commands, gesture commands or other body actions (e.g., hand motions, facial gestures, eye motions, etc.), in-vehicle mounted pressure-sensitive and haptic-responsive touch displays, physical buttons or knobs, smartphone application inputs, or other input techniques; The virtual reality content may include audio content portions, visual content portions, haptic content portions, or other content portions. As an example, if it is raining along a virtual route portion, a content portion related to the virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content; As an example, one or more of windshield 202, windows 204, doors 206, ceiling 208, floor 210, or other components may be output devices of vehicle 200 via which the presentation of the virtual reality content may be provided. One or more of the foregoing vehicle components may include one or more displays, speakers, haptic feedback devices, or other output devices) for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects to the users of the mobile, wearable output device in a motor vehicle.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the techniques for incorporating haptic and tactile sensory effects related a moving vehicle in an immersive virtual reality experience as taught by Bonilla Acevedo with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects, including customized content targeted to a particular audience, for the users of the mobile, wearable output device in a motor vehicle.

Regarding claim 18 (Currently Amended), Beaurepaire teaches a motor vehicle (‘571; fig. 6; vehicle 129 adjacent to wearable device 133 for example) having an occupant (‘571; ¶ 0025; One or multiple passengers in the vehicle may use the virtual reality system. The driver may be included as one of the passengers using the virtual reality system) using a wearable output device (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle) having a display unit (‘571; fig. 8; ¶ 0081; ¶ 0101; a device having a display; display 211), comprising: 3Serial No.: 17/268,194an interface (‘571; fig. 8, element 205, communication interface) configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, sudden change in tire pressure, engine pressure, engine temperature and the like), the event being one of a noise of at least one of the environment and the motor vehicle (‘571; ¶ 0027; ¶ 0031; ¶ 0044 (‘571; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0044; ¶ 0069; wheel vibration; Construction noises, traffic, emergency vehicle sirens, or other audio. In some examples a decibel level may be identified to determine how loud or quiet the upcoming road is compared to the current location of the vehicle; the virtual reality volume may be augmented to gradually increase and decrease (or decrease and increase) as the vehicle approaches and exits the physical environment with loud noise. Audio portions of the virtual reality environment may be played through the virtual reality device 133, mobile device 122, and/or vehicle 129); and a processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used), change, in dependence on the predetermined thematic context (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated), [[of]] the predetermined media content of the output file so that a virtual environment described by changed media content contextually takes into consideration the information of the event of the environment of the motor vehiclweather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route) , and at least one of a haptically and tactilely perceptible event of motor vehicle movement.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience and 
Bonilla Acevedo, also working in the same field of endeavor, teaches, and at least one of a haptically and tactilely perceptible event of motor vehicle movement (‘185; ¶ 0016; ¶ 0028; ¶ 0030; a virtual reality presentation (e.g., representing the virtual environment) or other presentation (e.g., augmented reality presentation), or other aspects of the system 100 via voice commands, gesture commands or other body actions (e.g., hand motions, facial gestures, eye motions, etc.), in-vehicle mounted pressure-sensitive and haptic-responsive touch displays, physical buttons or knobs, smartphone application inputs, or other input techniques; The virtual reality content may include audio content portions, visual content portions, haptic content portions, or other content portions. As an example, if it is raining along a virtual route portion, a content portion related to the virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content; As an example, one or more of windshield 202, windows 204, doors 206, ceiling 208, floor 210, or other components may be output devices of vehicle 200 via which the presentation of the virtual reality content may be provided. One or more of the foregoing vehicle components may include one or more displays, speakers, haptic feedback devices, or other output devices) for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects to the users of the mobile, wearable output device in a motor vehicle.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the techniques for incorporating haptic and tactile sensory effects related a moving vehicle in an immersive virtual reality experience as taught by Bonilla Acevedo with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects, including customized content targeted to a particular audience, for the users of the mobile, wearable output device in a motor vehicle.

Regarding claim 19 (Currently Amended), Beaurepaire teaches a mobile, wearable output device used in a motor vehicle (‘571; figs. 1 and 5-7C; mobile device 122, device 133 in vehicle 129; ¶ 0068-0070; mobile, wearable output device in a motor vehicle), comprising: an interface (‘571; fig. 8, element 205, communication interface) configured to receive an environmental signal describing an item of information independent of a movement direction of the motor vehicle regarding an event in an environment of the motor vehicle (‘571; fig. 6, element 126; ¶ 0029-0034; vehicle state sensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, sudden change in tire pressure, engine pressure, engine temperature and the like), the event being one of a noise of at least one of the environment and the motor vehicle (‘571; ¶ 0027; ¶ 0031; ¶ 0044 (‘571; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0044; ¶ 0069; wheel vibration; Construction noises, traffic, emergency vehicle sirens, or other audio. In some examples a decibel level may be identified to determine how loud or quiet the upcoming road is compared to the current location of the vehicle; the virtual reality volume may be augmented to gradually increase and decrease (or decrease and increase) as the vehicle approaches and exits the physical environment with loud noise. Audio portions of the virtual reality environment may be played through the virtual reality device 133, mobile device 122, and/or vehicle 129); and a processor (‘571; figs. 6 and 8; ¶ 0028; all of the acts may be performed by a processor 200 of a client device such as mobile device 122, vehicle 129, or virtual reality device 133) configured to establish a predetermined thematic context of predetermined media content (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated) in an output file (’571; ¶ 0059; ¶ 0062; ¶ 0064; ¶ 0066; collectively include the computing devices at the virtual reality generator system 121 for creating, maintaining, and updating the multiple databases 123a-n, Predictive navigation data may also include anticipated travel speed data for alternate or available paths for vehicle 129 in addition to the predicted path 252. This predictive alternative path data may be used to generate elements in the virtual reality environment that will be illustrated within the frame even if the passenger and the vehicle 129 continue along the predicted path 252 in the physical world. Virtual reality elements for alternative paths outside of the current field of view of the passenger may be generated and stored by virtual reality generator. If vehicle 129 departs from the predicted path 252, virtual reality environment elements pre-generated and stored alternative path virtual reality may be used), change, in dependence on the predetermined thematic context (‘571; figs. 4A-4D; ¶ 0056-0061; example thematic contexts presented; other gaming environments and applications are also contemplated), [[of]] the predetermined media content of the output file so that a virtual environment described by changed media content contextually takes into consideration the information of the event of the environment of the motor vehiclsensor data record associated with a current state of a vehicle; ¶ 0030; external sensor and infrastructure data record from roadway infrastructure via communication paths which may include data between vehicles and roadway infrastructure, communication with traffic devices 137 including traffic signal phase data and timing information; weather, road conditions, construction noises, traffic, emergency vehicle sirens, or other audio and the like; may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, tum signal setting, gear selection, headlight and interior light settings, window sensors, in-vehicle climate settings, obstacle detection – where the bolded terms are independent of a movement direction of the motor vehicle and events may be emergency vehicle sirens, gear shifting, headlight and interior light settings, accident data, tire pressure, engine pressure, engine temperature and the like – chose accident data that may not be in the direct motion direction of the vehicle at the time of its receipt but may make it desirable to change the planned route) , and at least one of a haptically and tactilely perceptible event of motor vehicle movement.
Hope, working in the same field of endeavor, however, teaches an output file having a defined space for unspecified content to be added (‘706; figs. 6a-6c; ¶ 0037; figs. 28 and 38; ¶ 0253-0255; SMIL file structure sets the blank space and content transition condition and the associated metadata provides the content; ¶ 0287-0290; an exemplary XML file having a defined field of unspecified content to be added) for the benefit of customizing content targeted to a particular audience and 
Bonilla Acevedo, also working in the same field of endeavor, teaches, and at least one of a haptically and tactilely perceptible event of motor vehicle movement (‘185; ¶ 0016; ¶ 0028; ¶ 0030; a virtual reality presentation (e.g., representing the virtual environment) or other presentation (e.g., augmented reality presentation), or other aspects of the system 100 via voice commands, gesture commands or other body actions (e.g., hand motions, facial gestures, eye motions, etc.), in-vehicle mounted pressure-sensitive and haptic-responsive touch displays, physical buttons or knobs, smartphone application inputs, or other input techniques; The virtual reality content may include audio content portions, visual content portions, haptic content portions, or other content portions. As an example, if it is raining along a virtual route portion, a content portion related to the virtual route portion may include audio content of rain sounds, video content of rainy weather, or other rain-related content. If a virtual route portion has one or more particular curves, turns, inclines, declines, path conditions (e.g., wet or icy roads, dirt paths, etc.), or other landscape features, a content portion related to the virtual route portion may include video content of the landscape features or other landscape-related content; As an example, one or more of windshield 202, windows 204, doors 206, ceiling 208, floor 210, or other components may be output devices of vehicle 200 via which the presentation of the virtual reality content may be provided. One or more of the foregoing vehicle components may include one or more displays, speakers, haptic feedback devices, or other output devices) for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects to the users of the mobile, wearable output device in a motor vehicle.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the content place holding techniques taught by Hope with the techniques for incorporating haptic and tactile sensory effects related a moving vehicle in an immersive virtual reality experience as taught by Bonilla Acevedo with the methods for operating a mobile, wearable output device in a motor vehicle as taught by Beaurepaire for the benefit of providing an immersive virtual reality experience that includes haptic and tactile effects, including customized content targeted to a particular audience, for the users of the mobile, wearable output device in a motor vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 9, 11, 13 and 17-19 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 20 August 2022 are primarily based upon the amended claim features incorporated into independent claims 9 and 17-19.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Bonilla Acevedo is now relied upon for showing many of these added features.

Independent claims 9 and 17-19 are rejected as shown in the claim rejection sections above and are argued as shown immediately above.

Dependent claims 11 and 13 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the first claim rejection section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613